‘publique Démocratique du Congo
[sangi, le 25 avril 2016

finistère des Affaires Foncières 6
N° 2.469.3/MIN/AFF.F/CTI/TSHO.1/058  /29%6

Direction des Titres Immobiliers

Circonscription Foncière de ____ TshopoL- Transmis copie pour information à :
Division des ___ Titres Immobiliers- - Monsieur le Directeur Chef de
TSANGI.- Service . des Titres Immobiliers ____
- Monsieur l'Adrministrateur
Annete Cermune deTerritoire d'Isangi--
z VIF - Monsieur le Chef de Division
Réf. _V/0.M/N° DG/060/015 DU 29/07/2015 2 du Cadastre/ TSHOPO L- ï
Objet ; Pioler Contrat d'Emphytéose à ISANGL.- CNT
Parcelle n° :  S.R.656.- | % EUTRERTS) HT TS
ÉSttRuRe :_ Territoire d'Isangi. AS A Monsieur le Directeur Général °  __
Vite-de : Localité Lileko-Sud.- de la Sociéte Plantations et HATEES:
| Huileries du Congo, S-A | (PHC) ,
| Mlle, Mme, M., À Kinshasa. _

J'ail'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° SRE6S6-
Hiéiée dans le Cermune, Territoire de Isangi, Localité Lileko-Sud.- LARE AT TLRERT
Sr vous occupez en vertu de : Certificat d'Enregistrement Vol. CK. 99 Folio 453; ANA VICE

du dix-huit décembre mil neuf cent quarante six--
( Vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
ALL répartie comme suit :

L
RCA».
À 23
F

. - Prix de référence du terrain : 7e fe PE pe RAT PIMASGTIEU
- Taxe d'établissement du contrat x
- Taxe de P.V. de mise en valeur à ds SL FEES Es
- Taxe de Certificat d'enregistrement : | | ARIANE RARIESN):
- Note d'usage : RS LANCERA KE N'ES
- Frais de mesurage et bornage à FC 13.950. 00 pr 2 2
- Frais de consultation 5 Es =” SISRRAIRERT
- Frais croquis CU ERONRE SIUNANSE PERS ARRET ES
- Occupation DePpA SOIT 31/12/2016 FC 1236000 Liebe ) ie
lover du /0 PLAN. AUX AREA TROIE ———————
A TOTAL 2 LAS
idees montant déja payé/suivant quittance n° 22222 du 2
TOTAL x
À Montant que je HONSTP TE fle ki Ier couloir verser en espèces But les mains du Comptable des Tit
nmobiliers de ____ ANL: ou au compte n° 11.050/1524 auprès de la Ban

KISANG
( canal AICONTO ER, S 2 MX
Rte pl vous sera déllvrée doit m être présentée ou nentes en Conninicer ion en mé

RAeUx exemplaires 4 COnTef fl Emphytéose endéans le mois de la réception d

€
CESR MN EE EE er RS CT 7
mr”. LE! cit me = — ——_— rs. _
- Re PA LES: RTE. = — 2 vs

RER -NCEX CP = ER NN AE COUT SX NET

F

QUE DEMOCRATIQUE DU CONGO Isangi, le 25 Avril 2016

ISTERE DES AFFAIRES FONCIERES

DNSRIPTION FONCIERE TSHO
PO ! °
EE -nncsimMoaERs N° 2.469.3/MIN/AFF/CTI/TSHO.1/059/2016
ISANGI
ls : 0811480087 — 0 Transmis copie pour information à :
810126 700 _- Monsieur le Comptable Public des Titres

Immobiliers Tshopo | à Isangi.
- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la

Tshopo à Isangi.

sens mtréret venus entré né ere

A Monsieur le Directeur Général de la Société

4 3 Plantations et Huileries du Congo S.A (PHC)
jet : Projet Contrat à la signature à Kinshasa.
Terrain n° S.R 656
Territoire de ISANGI
Contrat d'emphytéose Monsieur,

rant à votre lettre/O.M n° pG/060/015 du 29 juillet 2015
n° SR 656 à Usage agricole, 5 situé dans le

nte, deux exemplaires d'un

Me réfé
pour votre Terrain inscrit

de vous faire parven
loir me les renvoye

sous le
tr en annexe à la prése
r dûment revêtus

quelle vous sollicitez le titre de propriété

re d'ISANGI, localité LILEKO SUD, j'ai l'honneur
de contrat d emphytéose tout en vous priant de bien vou
« L'EMPHYTEOTE » accompagnés du bordereau de versement.

IRIS

de votre signature sur Va

Ce contrat est établi aux conditions suivantes :

à axe d'établissement contrat - FC 4.650.00
Taxe croquis - FC 1.860.00

- Note d'usage - FC 1.395.00

» Frais techniques 1EC 930.00

_ Frais administratifs -FC 465.00
TOTAL À PAYER - FC 9.300.00

ED DU RE : Montant déjà RS PanE Gfttance n° minier Lo 0 OL
;

_ TOTAL A PAYER
contrat est conditionnée

espèces au
po à la

intervention de votre
e bien vouloir verser en

ttes de la Province de la Tsho

Je vous signale que (s
ontant que je vous demande d

mme détaillée ci dessus, m
de la Régie Provinciale des Rece

22-35/CDF ouvert au nom
Congo (BCDC) à Kisangani.

au payement de la so
=. compte n° 00150-12285

_ Banque Commerciale Du
omme la renonciation tacite

Votre désintéressement sera considéré €

[leurs classée sans suite.

(°) re demande qui sera d’ai

Veuillez agréer,
ACL d 4
ns 7
08 FONc 44 r gen) VE ST ds HX cg) .
V2 , CN Lie

ANG
,

Wic LT Mrs KDITCHO BG 91 u én

sf de Division

e
— S
BANG

RU QUE DE

D

